ACCEPTED
                                                                                                                                         12-15-00083-CV
                                                                                                                             TWELFTH COURT OF APPEALS
Appellate Docket Number: 12-15-00083-CV                                                                                                   TYLER, TEXAS
                                                                                                                                     4/2/2015 1:46:26 PM
                                                                                                                                            CATHY LUSK
Appellate Case Style:         Carrizo Oil & Gas, Inc.                                                                                             CLERK

                        Vs.
                              Barrow-Shaver Resources Company

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             12th COURT OF APPEALS
                                                                                                                  TYLER, TEXAS
                                                                                                              4/2/2015 1:46:26 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                  CATHY S. LUSK
                                                                                                                      Clerk
                                              Appellate Court:12th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: Carrizo Oil & Gas, Inc.                                  First Name:        Marcy
First Name:                                                                 Middle Name: Hogan
Middle Name:                                                                Last Name:         Greer
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Alexander Dubose Jefferson & Townsend LLP

Pro Se:                                                                     Address 1:         515 Congress
                                                                            Address 2:         Suite 2350
                                                                            City:              Austin
                                                                            State:     Texas                        Zip+4:   778701
                                                                            Telephone:         512-482-9300              ext.
                                                                            Fax:       512-482-9303
                                                                            Email:     mgreer@adjtlaw.com
                                                                            SBN:       08417650

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: Carrizo Oil & Gas, Inc.                                  First Name:        John
First Name:                                                                 Middle Name: M.
Middle Name:                                                                Last Name:         Zukowski
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Zukowski, Bresenhan, Sinex & Petry, L.L.P.

Pro Se:                                                                     Address 1:         1177 West Loop South
                                                                            Address 2:         Suite 1100




                                                                 Page 1 of 12
                                                              City:              Houston
                                                              State:     Texas                     Zip+4:     77027
                                                              Telephone:         713-965-7597              ext.
                                                              Fax:       713-963-9169
                                                              Email:     jmz@zbsplaw.com
                                                              SBN:       22293400

I. Appellant                                                  II. Appellant Attorney(s)
   Person       Organization (choose one)                             Lead Attorney
Organization Name: Carrizo Oil & Gas, Inc.                    First Name:        Pascal
First Name:                                                   Middle Name: Paul
Middle Name:                                                  Last Name:         Piazza
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: Zukowski, Bresenahn, Sinex & Petry, L.L.P.

Pro Se:                                                       Address 1:         1177 West Loop South
                                                              Address 2:         Suite 1100
                                                              City:              Houston
                                                              State:     Texas                     Zip+4:     77027
                                                              Telephone:         713-965-7597              ext.
                                                              Fax:       713-963-9169
                                                              Email:     ppp@zbsplaw.com
                                                              SBN:       15966850

I. Appellant                                                  II. Appellant Attorney(s)
   Person       Organization (choose one)                             Lead Attorney
Organization Name: Carrizo Oil & Gas, Inc.                    First Name:        Charles
First Name:                                                   Middle Name: H.
Middle Name:                                                  Last Name:         Clark
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: The Law Offices of Charles H. Clark

Pro Se:                                                       Address 1:         604 West Woldert Street
                                                              Address 2:
                                                              City:              Tyler
                                                              State:     Texas                     Zip+4:     75702
                                                              Telephone:         903-593-2514              ext.
                                                              Fax:       903-595-1294
                                                              Email:     chc@charlesclarklaw.com
                                                              SBN:       04274000

III. Appellee                                                 IV. Appellee Attorney(s)
    Person      Organization (choose one)                             Lead Attorney
Organization Name: Barrow-Shaver Resources Company            First Name:        Otis

                                                     Page 2 of 12
First Name:                                                   Middle Name: W.
Middle Name:                                                  Last Name:         Carroll
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: Ireland, Carroll, Kelley, P.C.
Pro Se:                                                       Address 1:         6101 S. Broadway
                                                              Address 2:         Suite 500
                                                              City:              Tyler
                                                              State:     Texas                      Zip+4:   75703
                                                              Telephone:         903-561-1600            ext.
                                                              Fax:       903-581-1071
                                                              Email:     ocarroll@icklaw.com
                                                              SBN:       03895700

III. Appellee                                                 IV. Appellee Attorney(s)
    Person      Organization (choose one)                             Lead Attorney
Organization Name: Barrow-Shaver Resources Company            First Name:        Collin
First Name:                                                   Middle Name: M.
Middle Name:                                                  Last Name:         Maloney
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: Ireland, Carroll, Kelley, P.C.
Pro Se:                                                       Address 1:         6101 S. Broadway
                                                              Address 2:         Suite 500
                                                              City:              Tyler
                                                              State:     Texas                      Zip+4:   75703
                                                              Telephone:         903-561-1600            ext.
                                                              Fax:       903-581-1071
                                                              Email:     cmaloney@icklaw.com
                                                              SBN:       00794219

III. Appellee                                                 IV. Appellee Attorney(s)
    Person      Organization (choose one)                             Lead Attorney
Organization Name: Barrow-Shaver Resources Company            First Name:        Deborah
First Name:                                                   Middle Name:
Middle Name:                                                  Last Name:         Race
Last Name:                                                    Suffix:




                                                     Page 3 of 12
Suffix:                                                       Law Firm Name: Ireland, Carroll, Kelley, P.C.
Pro Se:                                                       Address 1:         6101 S. Broadway
                                                              Address 2:         Suite 500
                                                              City:              Tyler
                                                              State:     Texas                       Zip+4:   75703
                                                              Telephone:         903-561-1600             ext.
                                                              Fax:       903-581-1071
                                                              Email:     drace@icklaw.com
                                                              SBN:       164487800

III. Appellee                                                 IV. Appellee Attorney(s)
    Person      Organization (choose one)                             Lead Attorney
Organization Name: Barrow-Shaver Resources Company            First Name:        Clay
First Name:                                                   Middle Name:
Middle Name:                                                  Last Name:         Hoblit
Last Name:                                                    Suffix:
Suffix:                                                       Law Firm Name: Hoblit Ferguson Darling, L.L.P.
Pro Se:                                                       Address 1:         2000 Frost Bank Plaza
                                                              Address 2:         802 N. Carancahua
                                                              City:              Corpus Christi
                                                              State:     Texas                       Zip+4:   78401
                                                              Telephone:         361-888-9392             ext.
                                                              Fax:       361-888-9187
                                                              Email:     choblit@hfdlaw.com
                                                              SBN:       09743100




                                                     Page 4 of 12
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: January 5, 2015                           Type of judgment: Jury Trial
Date notice of appeal filed in trial court: April 2, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes       No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?            Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: February 4, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed: February 4, 2015
Request for Findings of Fact            Yes       No                If yes, date filed: December 11, 2014
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 12
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     7th Judicial District                                      Clerk's Record:
County: Smith                                                         Trial Court Clerk:        District      County
Trial Court Docket Number (Cause No.): 12-2565-A                      Was clerk's record requested?           Yes         No
                                                                      If yes, date requested: April 2, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Kerry                                               Were payment arrangements made with clerk?
Middle Name: L.                                                                                                     Yes    No       Indigent
Last Name:        Russell
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         100 N. Broadway
Address 2 :        Room 203
City:              Tyler
State:    Texas                         Zip + 4: 75702
Telephone:     903-590-1640              ext.
Fax:      903-590-1641
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes     No
Was reporter's record requested?           Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: April 2, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 6 of 12
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:       Jennifer
Middle Name:
Last Name:        Lowrance
Suffix:
Address 1:        100 N. Broadway
Address 2:        Room 203
City:             Tyler
State:    Texas                         Zip + 4: 75702
Telephone:     903-590-1647               ext.
Fax:
Email: jlowrance@smith-county.com

X. Supersedeas Bond
Supersedeas bond filed:        Yes       No        If yes, date filed: January 29, 2015

Will file:     Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?               Yes        No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes    No

If no, please specify:The parties have been through prior mediation and settlement conferences, and formal ADR is not required.
Has the case been through an ADR procedure?               Yes        No
If yes, who was the mediator? John W. Knowles
What type of ADR procedure? Mediation
At what stage did the case go through ADR?               Pre-Trial        Post-Trial       Other

If other, please specify:

Type of case? Oil & Gas
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Legal/factual insufficiency of the evidence to support the jury findings on contract and tort claims, errors in evidentiary and jury charge rulings. SOR
sufficiency review, de novo, abuse discretion

How was the case disposed of?         Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Damages, pre- and post-judgment
                                                                                            interest, and attorneys' fees
If money judgment, what was the amount? Actual damages: $27,690,466.86
Punitive (or similar) damages:

                                                                     Page 7 of 12
Attorney's fees (trial):    $1,018,051.53
Attorney's fees (appellate):   $140,000.00
Other:     $2,898,015.67
If other, please specify: pre-judgment interest



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Marcy Hogan Greer



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 8 of 12
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            April 2, 2015



Printed Name: Marcy Hogan Greer                                                           State Bar No.:   08417650



Electronic Signature: /s/ Marcy Hogan Greer
    (Optional)




                                                               Page 9 of 12
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on April 2, 2015          .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Marcy Hogan Greer
                                                                                (Optional)

                                                                         State Bar No.:      08417650
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      April 2, 2015
Manner Served: eServed

First Name:       Otis

Middle Name: W.
Last Name:        Carroll
Suffix:
Law Firm Name: Ireland, Carroll, Kelley, P.C.
Address 1:        6101 S. Broadway
Address 2:        Suite 500

City:             Tyler
State     Texas                      Zip+4:    75703
 Telephone:       903-561-1600       ext.
Fax:      903-581-1071

Email:    ocarroll@icklaw.com

If Attorney, Representing Party's Name: Barrow-Shaver Resources Company
Please enter the following for each person served:




                                                               Page 10 of 12
Date Served:      April 2, 2015
Manner Served: eServed

First Name:       Collin

Middle Name: M.
Last Name:        Maloney
Suffix:
Law Firm Name: Ireland, Carroll, Kelley, P.C.
Address 1:        6101 S. Broadway
Address 2:        Suite 500

City:             Tyler
State     Texas                      Zip+4:   75703
Telephone:        903-561-1600       ext.
Fax:      903-581-1071

Email:    cmaloney@icklaw.com

If Attorney, Representing Party's Name: Barrow-Shaver Resources Company
Please enter the following for each person served:

Date Served:      April 2, 2015
Manner Served: eServed

First Name:       Deborah

Middle Name:
Last Name:        Race
Suffix:
Law Firm Name: Ireland, Carroll, Kelley, P.C.
Address 1:        6101 S. Broadway
Address 2:        Suite 500

City:             Tyler
State     Texas                      Zip+4:   75703
Telephone:        903-561-1071       ext.
Fax:      903-581-1071

Email:    drace@icklaw.com

If Attorney, Representing Party's Name: Barrow-Shaver Resources Company
Please enter the following for each person served:




                                                        Page 11 of 12
Date Served:      April 2, 2015
Manner Served: eServed

First Name:       Clay

Middle Name:
Last Name:        Hoblit
Suffix:
Law Firm Name: Hoblit Ferguson Darling, L.L.P.
Address 1:        2000 Frost Bank Plaza
Address 2:        802 N. Carancahua

City:             Corpus Christi
State     Texas                       Zip+4:   78401
Telephone:        361-888-9392        ext.
Fax:      361-888-9187

Email:    choblit@hfdlaw.com

If Attorney, Representing Party's Name: Barrow-Shaver Resources Company




                                                        Page 12 of 12